DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 and 07/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it only recites claimed language and does not have narrative information regarding the invention.  Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to Claim 1, which recites “wherein each of the plurality of second peripheral pillars has a first shifting distance with respect to a corresponding one of the plurality of first peripheral pillars in a radiation direction from a center of the optical device to an edge of the optical device.” Examiner has interpreted radiation direction as a radial direction since specification discloses t paragraph [0030] that “light may enter the optical device 100 from the second meta-structure 22 and emit from the first meta-structure 21” that is perpendicular to the radiation direction indicated by arrow D. Because of this the claim is  contradicting with the disclosure and indefinite. For the purpose of the examination examiner has considered direction D with arrow as a radial direction.
  	Claims 2-20 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over by You et al. (20190137665 A1).

Regarding claim 1, You et al. discloses (see Fig. 9, for immediate reference an annotated Fig. 9 is provided here). an optical device (as in Fig. 9)  having a first region (area within A-A’ as shown in annotated Fig. 9) and a second region surrounding the first region (outside of area A-A’ as shown in annotated Fig. 9), comprising: 
a substrate (140): 
a first meta-structure (150) disposed on the substrate and having a plurality of first peripheral pillars in the second region (pillar like structure formed on surface S2, outside of A-A’); and
a second meta-structure (360) disposed on the substrate and having a plurality of second peripheral pillars corresponding to the plurality of first peripheral pillars (pillar 150 are correspond to pillar 360); 
wherein each of the plurality of second peripheral pillars has a first shifting distance (as shown d1) with respect to a corresponding one of the plurality of first peripheral pillars.
You et al. does not teach the first shifting distance is  in a radiation direction from a center of the optical device to an edge of the optical device.
Examiner has interpreted radiation direction arrow with letter D as a radial direction in consistent with specification paragraph [0030].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to interpret disclosure of specification with a meaningful consistent with the claim limitation since it was known in the art to transmit light through an optical device.


    PNG
    media_image1.png
    424
    736
    media_image1.png
    Greyscale


Regarding claim 2, You et al. discloses (see Fig. 9).the substrate (140) has a first surface (S2) and a second surface (S1) opposite the first surface, the first meta-structure (150) is disposed on the first surface, and the second meta-structure (360) is disposed on the second surface.

Regarding claim 3, You et al. discloses (see Fig. 9) two adjacent first peripheral pillars have a first pitch (P1), and the first shifting distance is more than 0 and less than the first pitch (d1).

Regarding claim 4, You et al. discloses (see Fig. 9)  the first meta-structure (150) has a plurality of first central pillars in the first region (between A-A’).
You does not state in a cross-sectional view of the optical device along a line parallel with the radiation direction, a number of the plurality of first central pillars is at least eight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the purpose of increasing light collection efficiency of the device to provide at least 8 pillars (see paragraph [0093-0094]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 5, You et al. discloses (see Fig. 9) the device as in claim 4 except a distance between a center of the first region and an edge of the first region is between 4 μm and 250 μm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the purpose of increasing light collection efficiency of the device to provide a distance between a center of the first region and an edge of the first region is between 4 μm and 250 μm (see paragraph [0093-0094]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 6, You et al. discloses (see Fig. 9) the device as in claim 4 except wherein the second meta-structure has no pillar in the first region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the purpose of increasing light collection efficiency of the device to provide the second meta-structure without pillar in the first region, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 7, You et al. discloses (see Fig. 9) the second meta-structure (360) has a plurality of second central pillars in the first region (center area).

Regarding claim 8, You et al. discloses (see Fig. 9) the plurality of second central pillars (360) correspond to the plurality of first central pillars (150), and each of the plurality of second central pillars is aligned with a corresponding one of the plurality of first central pillars (as in Fig. 9).

Regarding claim 9, You et al. discloses (see Fig. 9) the second meta-structure (360) is disposed on the first meta-structure (150), and the optical device further comprises: a protective layer (335) disposed between the first meta-structure (150) and the second meta-structure (360).

. Regarding claim 10, You et al. discloses (see Fig. 9) a protective layer (335) disposed between the plurality of first peripheral pillars (150) and the plurality of second peripheral pillars (360).

Allowable Subject Matter

Claims 11, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph of claim 1, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claims 11, 12 and 17, although the prior art teaches examples of metamaterial lens system,, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 11, 12 and 17, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

	Claims 13-16 depends on claim 12 and claims 18-20 depends on claim 17 and objected for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 27, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872